11/18/2020
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                            Assigned on Briefs September 1, 2020

                                 IN RE DYLLON M. ET AL.

                      Appeal from the Juvenile Court for Knox County
                           No. 166087 Timothy E. Irwin, Judge
                         ___________________________________

                                No. E2020-00477-COA-R3-PT
                           ___________________________________


In this termination of parental rights case, Appellant/Mother appeals the trial court’s
termination of her parental rights to the minor children on the grounds of: (1) substantial
noncompliance with the requirements of the permanency plan, Tenn. Code Ann. § 36-1-
113(g)(2); (2) mental incompetence, Tenn. Code Ann. § 36-1-113(g)(8); and (3) failure to
manifest an ability and willingness to parent the children, Tenn. Code Ann. § 36-1-
113(g)(14). Appellant also appeals the trial court’s finding that termination of her parental
rights is in the children’s best interests. We reverse the trial court’s termination of Mother’s
parental rights on the ground of substantial noncompliance with the requirements of the
permanency plan. We affirm the trial court’s termination of Mother’s parental rights on
all remaining grounds and on its finding that termination of Mother’s parental rights is in
the children’s best interests.


        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court
                 Reversed in Part, Affirmed in Part, and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and ANDY D. BENNETT, J., joined.

Mary L. Ward, Knoxville, Tennessee, for the appellant, Cherish M.1

Herbert H. Slatery, III, Attorney General and Reporter, and Kristen Kyle-Castelli, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.




        1
          In cases involving minor children, it is the policy of this Court to redact the parties’ names to
protect their identities.
                                              OPINION

                                           I. Background

       Appellant Cherish M. (“Mother”) is the biological parent of Dyllon M. (d/o/b May
2007) and Aaliya M. (d/o/b June 2008) (together, the “Children”).2 Appellee Tennessee
Department of Children’s Services (“DCS”) became involved with this family around
September 8, 2017, when it removed the Children from Father’s care after receiving
allegations of severe child abuse. On September 8, 2017, DCS filed, in the Knox County
Juvenile Court (“trial court”), a petition for: (1) adjudication of dependency and neglect;
(2) an ex parte protective custody order; and (3) temporary legal custody. At the time, the
Children were living in Tennessee with Father, his girlfriend, and the Children’s half-
siblings. Mother was living (and currently lives) in Colorado. Prior to this case, Mother
had not seen the Children since 2011, when Father moved the Children from Colorado to
Tennessee. The Children have been living in foster care with their half-siblings since their
removal from Father’s custody.

        In the fall of 2017, DCS initiated an Interstate Compact on the Placement of
Children (“ICPC”) home study to determine whether to place the Children in Mother’s
care. On November 29, 2017, the ICPC was denied, in pertinent part, due to: (1) Mother’s
extensive history with the Colorado Department of Human Services (“Colorado DHS”),
including 61 hotline referrals, and four “founded” child abuse allegations, with Mother as
the perpetrator; (2) criminal charges for child abuse for which Mother received a deferred
sentence; (3) Mother’s failure to understand that it is not simply about “doing what
[Colorado] DHS asked,” but rather changing her parenting habits to prevent Colorado
DHS’ initial involvement; (4) Mother’s intellectual disability that has an effect on her
comprehension abilities and also makes her vulnerable to people taking advantage of her,
as demonstrated with Alexia and her previous domestic abuse relationship;3 (5) Mother’s
inability to maintain her own finances (a third-party agency manages her finances so she
can keep her housing, and Mother also receives services through other providers to assist
with her intellectual disability); (6) the concern that placing more children with Mother
would add stress to the home, and that Mother would be unable to care for the additional
children; (7) Mother’s lack of personal transportation; and (8) Mother’s failure to maintain
a relationship with the Children after they left Colorado. For the foregoing reasons,
Colorado DHS explained that it could not approve the placement at the time, but
encouraged DCS to “help the [C]hildren foster a relationship with [Mother] through
telephone calls and perhaps [Mother] coming to Tennessee for visits.”


        2
Howard V. (“Father”) is the Children’s biological father. The trial court previously terminated
his parental rights to both Children, and he is not a party to this proceeding.
         3
           Alexia and Haley are Mother’s two children that lived with her in Colorado. During the pendency
of this case, Haley turned 18 years old and moved out of Mother’s apartment. Alexia is a minor and
continues to reside with Mother.
                                                  -2-
       After the ICPC denial, DCS developed several family permanency plans to address
the concerns in the ICPC study. Mother participated via telephone in the creation of the
plans, and she was given copies of the plans to review with her providers in Colorado. In
a September 20, 2018 permanency plan, Mother was given several responsibilities,
including to: (1) regularly visit with the Children; (2) maintain a bonded relationship with
the Children; (3) interact and engage with the Children with age appropriate activities and
meals during visits; (4) not promise the Children things that are not within the scope of
what she can provide; (5) act as a parent and not allow her oldest child to take on the
parenting role; (6) participate in family therapy to learn how to communicate with her
children in an appropriate manner and apply the skills learned during visits; (7) learn how
to establish age appropriate rules, guidelines, and consequences for all of her children; (8)
demonstrate appropriate discipline of children and learn how to manage the Children’s
behaviors with non-physical forms of discipline; (9) be aware of her children’s medical,
mental health, and/or educational needs as well as how to care for their needs; (10)
understand the importance of keeping her children’s doctor’s appointments and of her
children’s education; (11) demonstrate skills learned regarding use of non-physical forms
of discipline and not have any other referrals or “founded” investigations of physical abuse
of children; (12) attend a parenting assessment and parenting education classes specifically
focused on children with self-harming behaviors, aggression, lying, ADHD, manipulation,
and other mental health issues; (13) ensure that no one living in Mother’s home is abusive
to Mother or any children; (14) accept, acknowledge, and verbalize responsibility for her
actions, including verbalizing the effect of the abuse on the victim; (15) complete a risk
assessment and provide full disclosure of her abuse history; (16) attend individual therapy
to learn what triggers her anger and what coping skills she can develop to control it; (17)
fully disclose her mental health history, including her anxiety, depression, and bipolar
feelings to her therapist, and inform the therapist of her four “founded” cases of physical
child abuse with Colorado DHS as well as her domestic violence history and anger issues;
(18) provide documentation from counseling showing safety issues have been addressed
and remediated, including a statement that the home is safe for the Children; (19)
successfully complete a psychological evaluation and follow recommendations regarding
specific services to assist Mother in learning to care for the Children as well as an
assessment of her ability to benefit from services; (20) take all medication as prescribed
and submit to random pill counts; (21) obtain and maintain appropriate housing and
furnishings for herself and all of her children; (22) obtain and maintain a legal source of
income to provide for all of her children’s basic needs, which can include SSI, SSA, other
benefits or legal employment; (23) pay $80 per month in child support; (24) maintain
contact with DCS; and (25) understand when authorities should be contacted for assistance.

       On March 20, 2018 and January 14, 2019, the trial court heard DCS’ petition for
dependency and neglect. At the hearing, the trial court heard evidence that Aaliya and
Isabella, the Children’s half-sister from Father, sustained physical injuries while in Father’s
care, which led to their hospitalizations. The trial court also heard evidence of improper
discipline and abuse of all four children. By order of January 14, 2019, the trial court found
                                             -3-
that both Aaliyah and Isabella had been severely abused while in Father’s care and
adjudicated the girls dependent and neglected.4 Dyllon and the Children’s other half-sister,
Madilyn, were also adjudicated dependent and neglected.5

        It is unclear from the record, but sometime after a court hearing in 2018, Mother
visited with the Children for the first time since their move to Tennessee. While DCS
allotted several hours for Mother’s visit, it lasted only 45 minutes as Mother became
frustrated with the situation and left. Thereafter, Mother traveled to visit the Children only
two more times, in March 2019 and in June 2019.

       On May 23, 2019, DCS filed a petition to terminate Mother’s parental rights on the
grounds of: (1) abandonment by failure to visit; (2) substantial noncompliance with the
permanency plan; (3) mental incompetence; and (4) failure to manifest an ability and
willingness to assume custody. DCS also alleged that termination of Mother’s parental
rights was in the Children’s best interests. A guardian ad litem (“GAL”) was appointed for
the Children, and counsel was appointed to represent Mother.

       The trial court heard DCS’ petition on March 11, 2020. The trial court heard from
the following witnesses: (1) Dr. Abraham Brietstein, Ph.D., a clinical psychologist who
performed a psychological evaluation of Mother; (2) Ms. Terrie Delp, DCS supervisor and
case manager for the Children; (3) Ms. Terra McGill, the therapist providing in-home
treatment for the Children and their foster parents; (4) Monica Gilbert, a supervisor who
provided therapeutic visitation between Mother and the Children; and (5) Mother. DCS
entered into evidence: (1) the petition to terminate Mother’s parental rights; (2) some
documents from the underlying dependency and neglect case; (3) documents regarding the
ICPC study; (4) two of the five permanency plans created in this case; (5) Dr. Brietstein’s
evaluation of Mother; and (6) photographs of the Children.

       By order of April 24, 2020, the trial court found clear and convincing evidence to
terminate Mother’s parental rights on the grounds of: (1) substantial noncompliance with
the permanency plan; (2) mental incompetence; and (3) failure to manifest an ability and
willingness to assume custody.6 The trial court also found, by clear and convincing
evidence, that termination of Mother’s parental rights is in the Children’s best interests.
Mother appeals.

        4
           The trial court entered this order on May 8, 2019, nunc pro tunc to January 14, 2019.
        5
           Tennessee Code Annotated section 37-1-102(b)(13)(F) provides that a dependent and neglected
child includes a child “[w]ho is . . . under such improper guardianship or control as to injure or endanger
the morals or health of such child or others.” Tenn. Code Ann. § 37-1-102(b)(13)(F). Given the abuse and
neglect Aaliya and Isabella suffered, it is clear that Dyllon and Madilyn were also under improper
guardianship so as to endanger their health. Tenn. Code Ann. § 37-1-102(b)(13)(F); see also In re S.J.,
387 S.W.3d 576, 589 (Tenn. Ct. App. 2012).
         6
           The trial court did not find clear and convincing evidence to support the ground of abandonment
by failure to visit.
                                                  -4-
                                          II. Issues

       Mother raises four issues for review, which we restate as follows:

   1. Whether the trial court erred when it denied Mother’s motion for continuance.

   2. Whether the trial court erred when it found clear and convincing evidence to
      terminate Mother’s parental rights under the substantial noncompliance with the
      permanency plan ground.

   3. Whether the trial court erred when it found clear and convincing evidence to
      terminate Mother’s parental rights under the mental incompetence ground.

   4. Whether the trial court erred when it found, by clear and convincing evidence, that
      termination of Mother’s parental rights was in the Children’s best interests.

                                  III. Standard of Review

       The Tennessee Supreme Court has previously explained that:

       A parent’s right to the care and custody of her child is among the oldest of
       the judicially recognized fundamental liberty interests protected by the Due
       Process Clauses of the federal and state constitutions. Troxel v. Granville,
       530 U.S. 57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000); Stanley v. Illinois,
       405 U.S. 645, 651, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972); In re Angela E.,
       303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption of Female Child, 896
S.W.2d 546, 547-48 (Tenn. 1995); Hawk v. Hawk, 855 S.W.2d 573, 578-79
       (Tenn. 1993). But parental rights, although fundamental and constitutionally
       protected, are not absolute. In re Angela E., 303 S.W.3d at 250. “‘[T]he
       [S]tate as parens patriae has a special duty to protect minors . . . .’ Tennessee
       law, thus, upholds the [S]tate’s authority as parens patriae when interference
       with parenting is necessary to prevent serious harm to a child.” Hawk, 855
S.W.2d at 580 (quoting In re Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct.
       App. 1983)); see also Santosky v. Kramer, 455 U.S. 745, 747, 102 S. Ct.
1388, 71 L. Ed. 2d 599 (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522-23 (Tenn. 2016) (footnote omitted). In
Tennessee, termination of parental rights is governed by statute, which identifies
“‘situations in which that state’s interest in the welfare of a child justifies interference with
a parent’s constitutional rights by setting forth grounds on which termination proceedings
can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting
In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL
-5-
1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. § 36-1-113(g))).
Thus, a party seeking to terminate a parent’s rights must prove: (1) the existence of one of
the statutory grounds; and (2) that termination is in the child’s best interest. Tenn. Code
Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine, 79
S.W.3d 539, 546 (Tenn. 2002).

       Considering the fundamental nature of a parent’s rights and the serious
consequences that stem from termination of those rights, a higher standard of proof is
required in determining termination cases. Santosky, 455 U.S. at 769. As such, a party
must prove statutory grounds and the child’s best interest by clear and convincing evidence.
Tenn. Code Ann. § 36-1-113(c); In re Valentine, 79 S.W.3d at 546. Clear and convincing
evidence “establishes that the truth of the facts asserted is highly probable . . . and
eliminates any serious or substantial doubt about the correctness of the conclusions drawn
from evidence[,]” and “produces in a fact-finder’s mind a firm belief or conviction
regarding the truth of the facts sought to be established.” In re M.J.B., 140 S.W.3d 643,
653 (Tenn. Ct. App. 2004).

       In termination of parental rights cases, appellate courts review a trial court’s factual
findings de novo and accord these findings a presumption of correctness unless the
evidence preponderates otherwise. Tenn. R. App. P. 13(d); In re Carrington H., 483
S.W.3d at 523-24 (citing In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009); In re Adoption of A.M.H., 215 S.W.3d 793,
809 (Tenn. 2007)). The Tennessee Supreme Court has explained that:

       The trial court’s ruling that the evidence sufficiently supports termination of
       parental rights is a conclusion of law, which appellate courts review de novo
       with no presumption of correctness. In re M.L.P., 281 S.W.3d at 393
       (quoting In re Adoption of A.M.H., 215 S.W.3d at 810). Additionally, all
       other questions of law in parental termination appeals, as in other appeals,
       are reviewed de novo with no presumption of correctness. In re Angela E.,
303 S.W.3d at 246.

In re Carrington H., 483 S.W.3d at 524.

        Furthermore, if the “resolution of an issue in a case depends upon the truthfulness
of witnesses, the trial judge, who has had the opportunity to observe the witnesses and their
manner and demeanor while testifying, is in a far better position than this Court to decide
those issues.” In re Navada N., 498 S.W.3d 579, 591 (Tenn. Ct. App. 2016) (citing
McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker v. Whitaker, 957
S.W.2d 834, 837 (Tenn. Ct. App. 1997)). Therefore, this Court “gives great weight to the
credibility accorded to a particular witness by the trial court.” In re Christopher J., No.
W2016-02149-COA-R3-PT, 2017 WL 5992359, at *3 (Tenn. Ct. App. Dec. 4, 2017)
(citing Whitaker, 957 S.W.2d at 837). Here, the trial court made a specific finding that
                                             -6-
Mother was not a credible witness, and we defer to the trial court concerning Mother’s
testimony.

                                       IV. Analysis

       As a preliminary matter, we note that Mother’s brief contains procedural defects
that should be addressed. Under Tennessee Rule of Appellate Procedure 27(a)(7)(A), an
appellant’s brief shall contain:

       (7) An argument, which may be preceded by a summary of argument, setting
       forth:

          (A) the contentions of the appellant with respect to the issues presented,
          and the reasons therefor, including the reasons why the contentions
          require appellate relief, with citations to the authorities and
          appropriate references to the record (which may be quoted verbatim)
          relied on;

Tenn. R. App. P. 27(a)(7)(A) (emphasis added).

        Three sections of Mother’s “Argument” portion of her brief fail to comply with this
rule. Mother’s argument concerning the trial court’s denial of her motion for continuance
fails to cite legal authority and/or appropriate references to the record as required by Rule
27(a)(7)(A) of the Tennessee Rules of Appellate Procedure. See also Tenn. R. Ct. App.
6(b) (“No complaint of or reliance upon action by the trial court will be considered on
appeal unless the argument contains a specific reference to the page or pages of the record
where such action is recorded. No assertion of fact will be considered on appeal unless the
argument contains a reference to the page or pages of the record where evidence of such
fact is recorded.”). Two of Mother’s arguments concerning the grounds on which the trial
court terminated her parental rights also fail to comply with the rule. Concerning the
mental incompetence ground, Mother fails to cite any legal authority. As discussed, infra,
the mental incompetence ground requires DCS to prove two elements, and Mother
discusses neither in her argument. In the section of her brief concerning the ground of
substantial noncompliance with the permanency plan, Mother provides scattered citations
to the record, but once again provides no authority to support her arguments. Importantly,
Mother fails to explain what her responsibilities were under the permanency plans and/or
how she complied with same.

        The sections of Mother’s brief that discuss the motion for continuance and the
grounds of mental incompetence and substantial noncompliance with the permanency plan
neither develop her arguments nor cite authority to support her positions. Tenn. R. App.
P. 27(a)(7)(A); Branum v. Akins, 978 S.W.2d 554, 557 n. 2 (Tenn. Ct. App. 1998) (internal
citations omitted) (“Where a party makes no legal argument and cites no authority in
                                          -7-
support of a position, such issue is deemed waived and will not be considered on appeal.”).
“This [C]ourt has repeatedly held that a party’s failure to cite authority for its arguments
or to argue the issues in the body of its brief constitute a waiver on appeal.” Forbess v.
Forbess, 370 S.W.3d 347, 355 (Tenn. Ct. App. 2011) (citing Newcomb v. Kohler Co., 222
S.W.3d 368, 401 (Tenn. Ct. App. 2006) (failure “to cite to any authority or to construct an
argument regarding [a] position on appeal” constitutes a waiver of the issue); Bean v.
Bean, 40 S.W.3d 52, 55-56 (Tenn. Ct. App. 2000) (“Courts have routinely held that the
failure to make appropriate references to the record and to cite relevant authority in the
argument section of the brief as required by Rule 27(a)(7) constitutes a waiver of the
issue.”)); see also Tellico Village Property Owners Ass’n, Inc. v. Health Solutions, LLC,
No. E2012-00101-COA-R3-CV, 2013 WL 362815, at *3 (Tenn. Ct. App. Jan. 30, 2013)
(no perm. app. filed). As this Court has previously stated, we are

       “. . . not charged with the responsibility of scouring the appellate record for
       any reversible error the trial court may have committed.” [Owen v. Long
       Tire, LLC, No. W2011-01227-COA-R3-CV, 2011 WL 6777014, at *4
       (Tenn. Ct. App. Dec. 22, 2011)]. “It is not the role of the courts, trial or
       appellate, to research or construct a litigant’s case or arguments for him or
       her, and where a party fails to develop an argument in support of his or her
       contention or merely constructs a skeletal argument, the issue is waived.”
       Sneed v. Bd. of Prof’l Responsibility of Sup. Ct., 301 S.W.3d 603, 615
       (Tenn. 2010).

                                            ***

               “[T]he Supreme Court has held that it will not find this Court in error
       for not considering a case on its merits where the plaintiff did not comply
       with the rules of this Court.” Bean, 40 S.W.3d at 54-55 (citing Crowe v.
       Birmingham & N.W. Ry. Co., [1 S.W.2d 781] (1928)). “[A]ppellate courts
       may properly decline to consider issues that have not been raised and briefed
       in accordance with the applicable rules.” Waters v. Farr, 291 S.W.3d 873,
       919 (Tenn. 2009). “We have previously held that a litigant’s appeal should
       be dismissed where his brief does not comply with the applicable rules, or
       where there is a complete failure to cite to the record.” Commercial Bank,
       Inc. v. Summers, No. E2010-02170-COA-R3-CV, 2011 WL 2673112, at *2
       (Tenn. Ct. App. July 11, 2011).

Clayton v. Herron, No. M2014-01497-COA-R3-CV, 2015 WL 757240, at *2-3, (Tenn.
Ct. App. Feb. 20, 2015) (no perm. app. filed). Here, Mother has “merely construct[ed] . .
. skeletal argument[s]” concerning the motion to continue and the mental incompetence
and substantial noncompliance with the permanency plan grounds. Sneed, 301 S.W.3d at
615. As a result, ordinarily, we would conclude she waived these issues, and we would
decline to address them on appeal.
                                           -8-
        Despite the deficiencies in Mother’s brief, we conclude we are obligated to review
these issues. The Tennessee Supreme Court has advised that “the Court of Appeals must
review the trial court’s findings as to each ground for termination and as to whether
termination is in the child’s best interests, regardless of whether the parent challenges these
findings on appeal.” In re Carrington H.,483 S.W.3d at 525-26. It only follows that we
must also review the trial court’s findings as to each ground for termination and as to
whether termination is in the child’s best interests, regardless of whether the parent’s brief
complies with our rules of appellate procedure. Given the fundamental liberty interests at
stake, this is the only logical conclusion. Id. at 522 (citing Troxel, 530 U.S. at 65; Stanley,
405 U.S. at 651; In re Angela E., 303 S.W.3d at 250; In re Adoption of Female Child,
896 S.W.2d at 547-48; Hawk, 855 S.W.2d at 578-79). Despite Mother’s deficient briefing,
we turn to address the substantive issues.

                                  A. Motion to Continue

        Mother filed a motion for continuance the morning of the termination hearing.
While neither the motion nor the trial court’s order denying same appear in our record, we
can glean Mother’s arguments and the trial court’s reason for denying the motion from the
transcript of the termination hearing. According to her counsel, Mother requested a
continuance because she was unable to attend the termination hearing as she had a truancy
hearing for Alexia in Colorado the same day. Mother’s attorney also explained that she
was new to the case, and Mother had yet to meet with her new attorney in person so as to
adequately prepare for trial. The trial court also heard arguments from counsel for DCS
and the Children’s GAL. DCS pressed to move the trial forward, citing the fact that the
final hearing was previously continued, at Mother’s request, due to Mother’s alleged car
accident that resulted in her hospitalization. Though DCS requested information
concerning the car accident and Mother’s hospitalization, Mother never provided any
documentation. DCS was concerned Mother was using a truancy hearing as an excuse to
again continue the trial. The Children’s GAL echoed DCS’ argument and added that trial
should proceed because the Children required stability. In denying Mother’s motion, the
trial court stated that it would “not yield to Truancy Court in Colorado.” Further, the trial
court explained that, because of the Children’s tenure in DCS custody, it wanted to move
forward with the trial to give the Children some necessary stability.

        “[W]hether to grant a continuance is a matter that lies within the sound discretion
of the trial court, and its decision will not be disturbed on appeal absent a showing that the
[trial] court abused its discretion and that the party seeking a continuance has been
prejudiced.” Mires v. Clay, 3 S.W.3d 463, 467 (Tenn. Ct. App. 1999) (citing Blake v. Plus
Mark, Inc., 952 S.W.2d 413 (Tenn. 1997)). We cannot say the trial court abused its
discretion when it denied Mother’s motion for continuance. At the time of the termination
hearing, the Children had been in foster care for over three years, and the trial had already
been continued once due to Mother’s alleged car accident. It is reasonable that the trial
                                               -9-
court would proceed with the trial to bring finality to the case and to provide the Children
with some permanency. We also cannot say that Mother was prejudiced by the trial court’s
denial of her motion to continue. Two hours after the trial began, Mother joined the
proceeding via telephone. The trial court explained the previous testimony, and Mother
was able to fully participate in the proceeding, even testifying on her own behalf. Also,
Mother’s counsel was present throughout the proceeding. In light of the foregoing, we
cannot conclude that the trial court abused its discretion or that Mother was prejudiced.
Therefore, we affirm the trial court’s denial of Mother’s motion for continuance.

                              B. Grounds for Termination

                1. Substantial Noncompliance with the Permanency Plan

       The trial court found, by clear and convincing evidence, that Mother’s parental
rights should be terminated on the ground of substantial noncompliance with the
requirements of the permanency plans. Tennessee Code Annotated Section 36-1-113(g)(2)
provides that a parent’s rights may be terminated when “[t]here has been substantial
noncompliance by the parent . . . with the statement of responsibilities in a permanency
plan.”

      “[T]he permanency plans are not simply a series of hoops for the biological parent
to jump through in order to have custody of the children returned.” In re C.S., Jr., et al.,
No. M2005-02499-COA-R3-PT, 2006 WL 2644371, at *10 (Tenn. Ct. App. Sept. 14,
2006). Rather,

       the requirements of the permanency plan are intended to address the
       problems that led to removal; they are meant to place the parent in a position
       to provide the children with a safe, stable home and consistent appropriate
       care. This requires the parent to put in real effort to complete the
       requirements of the plan in a meaningful way in order to place herself in a
       position to take responsibility for the children.
Id. As discussed by this Court in In re A.J.R., No. E2006-01140-COA-R3-PT, 2006 WL
3421284, at *4 (Tenn. Ct. App. Nov. 28, 2006):

       To prevail in a termination case on a claim of substantial noncompliance with
       a permanency plan, DCS must prove: (1) the terms of the plan, Dep't of
       Children's Services v. D.W.J., No. E2004-02586-COA-R3-PT, 2005 WL
1528367 (Tenn. Ct. App. E.S., June 29, 2005); (2) that the plan requirements
       were reasonable and related to remedying the conditions that caused the child
       to be removed from the parent’s custody in the first place, In re
       Valentine, 79 S.W.3d at 547; In re L.J.C., 124 S.W.3d 609, 621 (Tenn. Ct.
       App. 2003); and (3) that the parent’s noncompliance was substantial in light
                                            - 10 -
       of the degree of noncompliance and the importance of the particular
       requirement that has not been met. Valentine, 79 S.W.3d at 548-49; In re
       Z.J.S., No. M2002-02235-COA-R3-JV, 2003 WL 21266854, at *12 (Tenn.
       Ct.App. M.S., June 3, 2003); Dep't of Children's Services v. T.M.B.K., 197
S.W.3d 282, 293 (Tenn. Ct. App. 2006).

In re A.J.R., 2006 WL 3421284, at *4. The Tennessee Supreme Court has explained that

       [s]ubstantial noncompliance is not defined in the termination statute. The
       statute is clear, however, that noncompliance is not enough to justify
       termination of parental rights; the noncompliance must be substantial.
       Black’s Law Dictionary defines “substantial” as “[o]f real worth and
       importance.” Black’s Law Dictionary 1428 (6th ed. 1990). In the context of
       the requirements of a permanency plan, the real worth and importance of
       noncompliance should be measured by both the degree of noncompliance
       and the weight assigned to that requirement.

In re Valentine, 79 S.W.3d at 548.

        We do not reach the substantive question of whether Mother was substantially
noncompliant with the permanency plans. While the trial court made findings and
terminated Mother’s parental rights under this ground, we conclude that the proof in the
record is insufficient to support the trial court’s findings and conclusions. According to
DCS and the trial court, DCS created five permanency plans during the pendency of this
case. In its termination petition, DCS did not specify under which plan or plans Mother
was substantially noncompliant. Rather, it alleged that Mother “has not substantially
complied with the responsibilities and requirements set out for her in the permanency
plans.” Therefore, it appears that DCS alleges Mother was substantially noncompliant with
all five permanency plans.

       When DCS relies on substantial noncompliance with a permanency plan for
termination, “it is essential that the plan be admitted into evidence.” In re A.J.R., 2006
WL 3421284, at *4. Even if a plan is later revised, “the original plan must still be included
in evidence, in addition to the revised plan, if DCS is relying on noncompliance with the
original plan as a ground for termination.” In re T.N.L.W., No. E2006-01623-COA-R3-
PT, 2007 WL 906751, at *5 (Tenn. Ct. App. Mar. 26, 2007) (citing In re A.J.R., 2006 WL
3421284, at *4). This is so both the trial court and this Court may understand “exactly
what responsibilities and requirements were placed upon the parent by the permanency
plan[s], and when they were to be completed.” In re T.N.L.W., 2007 WL 906751, at *5.
Without each permanency plan in the record, the lower court and this Court are unable to
determine whether a parent complied with the responsibilities in the permanency plans.
Further, without the permanency plans in the record, we cannot determine whether Mother
“had notice of exactly what the . . . permanency plan[s] required of her.” In re A.J.R.,
                                             - 11 -
2006 WL 3421284, at *4. This review is essential to ensuring each parent is afforded due
process. See In re Carrington H., 483 S.W.3d at 522 (“‘In light of the interests and
consequences at stake, parents are constitutionally entitled to fundamentally fair
procedures’ in termination proceedings.”) (quoting Santosky, 455 U.S. at 754); see
also Lassiter v. Dep't of Soc. Servs. of Durham Cnty., N.C., 452 U.S. 18, 27 (1981)
(discussing the due process right of parents to fundamentally fair procedures)).7

        Here, DCS failed to admit into evidence not only the original plan (created
September 27, 2017), but the final plan (created February 27, 2019) as well. The two
permanency plans, which were admitted into evidence (created May 18, 2018 and
September 20, 2018) were allegedly based on a December 20, 2017 plan, which is also
missing from the record.8 While Ms. Delp, the Children’s DCS caseworker, testified to
some requirements of “the permanency plan,” we have explained that this alone is
insufficient, and that the permanency plans on which DCS relies must still be included in
the evidence. See In re T.N.L.W., 2007 WL 906751, at *5; In re A.J.R. 2006 WL 3421284,
at *5; D.W.J., 2005 WL 1528367, at *3. Without proof of Mother’s responsibilities under
the plans, the trial court could not make valid findings concerning whether Mother “put in
real effort to complete the requirements of the plan[s] in a meaningful way in order to place
herself in a position to take responsibility for the [C]hildren.” In re C.S., Jr., et al., 2006
WL 2644371, at *10; see also D.W.J., 2005 WL 1528367, at *3 (“Without [all of] the
plan[s] in evidence, the trial judge could not have properly made the required factual
determinations regarding the plan[s].”); In re A.J.R., 2006 WL 3421284, at *4. Moreover,
because we are a reviewing court, “[w]ithout the plan[s] in evidence, we do not have an
adequate record from which to review the trial court’s decision.” D.W.J., 2005 WL
1528367, at *3. See also In re A.J.R. 2006 WL 3421284, at *4. A “trial court’s ruling
that the evidence sufficiently supports termination of parental rights is a conclusion of
law,” which this Court reviews de novo with no presumption of correctness. In re
Carrington H., 483 S.W.3d at 534. After an extensive review of the record, we conclude
that there is insufficient evidence to support the trial court’s findings that Mother was in
substantial noncompliance with the permanency plans. Because DCS failed to admit into

        7
           It is unclear from the record whether Mother was afforded adequate due process concerning the
final permanency plan, created February 27, 2019, because we are unable to determine if and when the trial
court ratified the final plan. The trial court ratified the September 20, 2018 plan on January 14, 2019, four
months after the plan’s creation. If the trial court took a similar length of time to ratify the February 27,
2019 plan, the plan could have been ratified as late as June 2019, one month after DCS filed the petition to
terminate Mother’s parental rights. It would be fundamentally unfair for DCS to file a petition to terminate
Mother’s parental rights based on her failure to act under a permanency plan before the trial court ratified
the plan and before the date by which she was required to act. Indeed, this is a practice we have previously
concluded is unreasonable. See In re Nakayia S., No. M2017-01694-COA-R3-PT, 2018 WL 4462651, at
*4 (Tenn. Ct. App. Sept. 18, 2018) (“[W]e find the requirements [of the permanency plan] were
unreasonable because the juvenile court did not ratify the third permanency plan until two months after
DCS filed its [p]etition to [t]erminate.”).
         8
           We note that the May 18, 2018 plan has “partial plan” written on every page. Therefore, it appears
our record contains only one complete plan out of the five DCS created for this case.
                                                   - 12 -
evidence three of the permanency plans on which it relied to terminate Mother’s parental
rights, we conclude it failed to carry its burden of proof as to this ground. See In re
T.N.L.W., 2007 WL 906751, at *5; In re A.J.R. 2006 WL 3421284, at *4; D.W.J., 2005
WL 1528367, at *3. Accordingly, we reverse the trial court’s finding that Mother was in
substantial noncompliance with the permanency plans.

                                 2. Mental Incompetence

      The trial court also found, by clear and convincing evidence, that Mother does not
possess the mental competence to properly care for the Children. Tennessee Code
Annotated section 36-1-113(g)(8) provides:

      (8)(A) . . . [J]uvenile courts shall have jurisdiction . . . to determine if the
      parent or guardian is mentally incompetent to provide for the further care and
      supervision of the child, and to terminate that parent’s or guardian’s rights to
      the child;

      (B) The court may terminate the parental or guardianship rights of that person
      if it determines on the basis of clear and convincing evidence that:

         (i) The parent or guardian of the child is incompetent to adequately
         provide for the further care and supervision of the child because the
         parent’s or guardian’s mental condition is presently so impaired and is
         so likely to remain so that it is unlikely that the parent or guardian will
         be able to assume or resume the care of and responsibility for the child
         in the near future; and

         (ii) That termination of parental or guardian rights is in the best interest
         of the child.

      (C) In the circumstances described under subdivisions (8)(A) and (B), no
      willfulness in the failure of the parent or guardian to establish the parent’s or
      guardian’s ability to care for the child need be shown to establish that the
      parental or guardianship rights should be terminated;

Tenn. Code Ann. § 36-1-113(g)(8). “For this ground, it is insufficient to show only that a
parent suffers from mental incompetence; rather, ‘the real issue is whether this impairment
adversely affects [the] ability to parent[.]’” In re Katrina S., No. E2019-02015-COA-R3-
PT, 2020 WL 5269236, at *10 (Tenn. Ct. App. Sept. 3, 2020) (quoting In re C.C., No.
E2016-00475-COA-R3-PT, 2016 WL 5266669, at *13 (Tenn. Ct. App. Sept. 22, 2016); see
also In re Quadayvon H., No. E2016-00445-COA-R3-PT, 2016 WL 7340427, at *8
(Tenn. Ct. App. Sept. 30, 2016) (“The issue in this case is not whether Father has impaired

                                            - 13 -
cognitive functioning. Rather, the issue is whether his impairment adversely affects his
ability to parent his children.”)).

        In its order, the trial court found:

        . . . [Mother] is incompetent to provide for the further care and supervision
        of the [C]hildren because her mental condition is impaired to a level that she
        is unlikely to be able to resume the care and responsibility for the [C]hildren
        in the near future. The [c]ourt further finds that [Mother]’s mental condition
        is unlikely to improve.

        The [c]ourt concludes, based on expert testimony, that [Mother] is
        incompetent to provide adequately for the care and supervision of her
        children due to her mental condition. The [c]ourt further concludes that
        [Mother]’s condition is likely to remain impaired.

        The [c]ourt finds that [Mother] cannot fulfill her role as a caregiver when she
        is not able to care for herself; [Mother] has a payee due to her incompetence.
        The [c]ourt is surprised that [Mother] is able to maintain custody of Alexi[a]
        in Colorado (Haley having reached the age of majority). The [c]ourt finds
        that the issues with [Mother] are more than issues with her IQ; [Mother]’s
        low intelligence coupled with her mood disorder create a situation where she
        is almost out of touch with reality.

        In reaching this conclusion, the trial court relied on the testimony and report of DCS’
expert witness, Dr. Brietstein, a clinical psychologist, who conducted Mother’s
psychological evaluation. Based on several diagnostic tests and a lengthy interview with
Mother, Dr. Brietstein diagnosed her with a mild intellectual disability, borderline
personality disorder, and intermittent explosive disorder. Concerning Mother’s intellectual
disability, Dr. Brietstein reported that Mother “functions within the extremely low range
of intelligence, having obtained a full-scale IQ of 65.” The tests revealed that Mother reads
at a second-grade level and understands math at a first-grade level. Dr. Brietstein explained
that Mother is considered “functionally illiterate and is incapable of performing simple
math. . . .”9

       It is unclear whether Mother recognizes the extent of her intellectual disability.
Mother believes she receives social security disability because of a learning disability, not
due to her intellectual disability. Further, despite the fact that Mother cannot add, subtract,
or count money, she testified at trial that she is capable of managing her own finances, but

        9
          Two of the tests administered to Mother required her to read questions from a computer prior to
answering them. Due to Mother’s illiteracy, she was unable to read the questions, and Dr. Brietstein had
to read them to her.
                                                 - 14 -
that it is better for her to have a payee. Mother testified that she believes she is caring for
Alexia “on [her] own” despite receiving services from multiple providers, which not only
manage Mother’s finances but also provide her with mental health treatment, transport her
to appointments, and help with her paperwork.

        The test results explained why Mother requires multiple service providers to care
for herself and Alexia. According to Dr. Brietstein, Mother scored very poorly on “tasks
that require the ability to understand language and those that require nonverbal reasoning.”
Therefore, Dr. Brietstein opined that Mother has a “significant cognitive deficiency that
would seriously limit her ability to utilize judgment and make appropriate, independent
decisions with regard to parenting and the safety of her children.” The record reflects that
Mother’s intellectual disability has already limited her ability to appropriately and safely
parent her older children. Colorado DHS records demonstrated that, when Alexia
threatened suicide in Mother’s presence, Mother’s alarming response was to tell Alexia to
kill herself.

        Dr. Brietstein’s tests also revealed that Mother has several mood disorders, although
she denies any history of mental health problems. Mother has “prominent symptoms of
depression, including a tendency to cry easily, a loss of self-esteem, a preoccupation with
sad thoughts and feelings of pessimism or hopelessness about the future.” Further, the tests
indicated that Mother “minimized the extent of her anger and propensity toward
aggression.” The evidence in the record demonstrates that Mother has routinely minimized
or failed to take responsibility for her anger towards, and abuse of, her older children.
When Dr. Brietstein questioned Mother concerning her record with Colorado DHS, Mother
stated that “[t]here was no evidence of anything.” At trial, Mother testified that her history
with Colorado DHS was a “one-time thing,” that there had been “a lot of calls, but they’ve
all been closed.” However, Colorado DHS records provided that there were four “founded”
cases of child abuse and 61 referrals concerning Mother and her oldest children. The
records also demonstrated that Mother was arrested for physically abusing Alexia.
Regarding this incident, Mother told Dr. Brietstein that she merely “popped” Alexia in the
mouth, but admitted that it was hard enough to send the child to the hospital. When Dr.
Brietstein questioned why Mother would strike her child, Mother stated, “I don’t
remember, I must of [sic] been angry.” At trial, Mother testified that she struck Alexia
because Alexia “jumped in her face and cussed at [her].” According to the same records,
Mother threatened to shoot Alexia in the foot. There was also an alleged tape recording of
Mother screaming and slapping Alexia repeatedly. When Dr. Brietstein confronted Mother
with this information, Mother’s response was that Colorado DHS could not produce the
tape. Mother similarly declined to take responsibility for her failure to visit the Children
in Tennessee. In her interview with Dr. Brietstein Mother blamed DCS for her failure to
visit, even though DCS repeatedly asked her to visit and provided bus fare and lodging for
the visits. At trial, Mother blamed Father, testifying that he threatened her whenever she
asked to visit the Children.

                                            - 15 -
        Mother’s behavior is indicative of a person with borderline personality disorder. Dr.
Brietstein testified that he diagnosed Mother with borderline personality disorder because
she “presents as someone who is manipulative,” “she makes things up that suit her,” and
because she was angry, hostile, and argumentative during the evaluation. According to Dr.
Brietstein, “the inability to control your emotions is the typical feature of borderline
personality disorder.” Dr. Brietstein cautioned that this disorder also places Mother at risk
of entering into future abusive relationships, similar to her past romantic relationships. He
testified that individuals with borderline personality disorder often “place themselves in
situations in which they are taken advantage of and abused by those who are stronger than
themselves, yet, [the victim is] attracted to [the abuser].”

       This Court has declined to terminate parental rights under the mental incompetence
ground where a parent has a mild intellectual disability, but may be able to “competently
parent with intensive, long-term intervention.” In re Christopher S., No. E2012-02349-
COA-R3-PT, 2013 WL 5436673, at *17 (Tenn. Ct. App., filed Sept. 27, 2013)).
Contrastingly, we have concluded that termination is appropriate when expert testimony
demonstrated that a parent’s mental disability was a “lifelong condition,” and that “no
amount of training, education, or counseling ‘could bring [the parent] up to the level where
he could parent [the] children.” State, Dep't of Children's Servs. v. Mims, 285 S.W.3d
435, 449 (Tenn. Ct. App. 2008). “When applying this ground, Tennessee courts have
consistently held that “‘[a] parent’s continued incapacity to provide fundamental care for
a child, whether caused by mental illness, mental impairment, or some other cause
constitutes sufficient ground for termination of parental rights.’”” In re Samuel R., No.
W2017-01359-COA-R3-PT, 2018 WL 2203226, at *9 (Tenn. Ct. App. May 14,
2018), appeal denied (Aug. 13, 2018) (quoting In re Eric G., No. E2017-00188-COA-R3-
PT, 2017 WL 4844378, at *11 (Tenn. Ct. App. Oct. 25, 2017) (no perm. app. filed)
(quoting In re M.E.W., No. M2003-01739-COA-R3-PT, 2004 WL 865840, at *7 (Tenn.
Ct. App. Apr. 21, 2004)).

       Mother’s intellectual disability alone may not rise to the level of mental
incompetence so as to justify termination; however, Mother’s intellectual disability, in
connection with her borderline personality disorder, intermittent explosive disorder, and
her denial of any mental health issues, prevent her from ever being able to adequately
provide and care for the Children. Tenn. Code Ann. § 36-1-113(g)(8)(B)(i). In short,
Mother’s intellectual disability limits her ability to judge and make appropriate
independent decisions, while her borderline personality disorder and intermittent explosive
disorder leave her unable to control her emotions, causing her to be physically and
emotionally abusive and to lie and manipulate others. According to Dr. Brietstein,
Mother’s borderline personality diagnosis does not have a positive prognosis. Individuals
with this disorder typically do not respond well to therapy, but may respond to receiving
some support, as Mother has. However, despite all the services Mother receives, according
to Dr. Brietstein, she is “barely [able to] tread water.” Even more concerning, despite
Mother’s participation in counseling, she denies she suffers from any mental health
                                           - 16 -
disorder, and she refuses to accept responsibility for her anger and for her verbal,
emotional, and physical abuse of her children. As is common in individuals with borderline
personality disorder, Mother fabricates excuses to avoid assuming responsibility for her
actions. Mother’s intellectual disability and mood disorders have already adversely
affected her ability to parent her older children and would certainly affect her ability to
parent these Children as well. See In re C.C., 2016 WL 5266669, at *13. Because “[t]he
statute serves to protect children from harm caused by a parent who is incapable of safely
caring for them,” the question becomes “whether the child would be able to safely live with
the parent[].” In re Samuel R., 2018 WL 2203226, at *9 (internal citations omitted). We
conclude that it would be detrimental to the safety and welfare of the Children to be placed
with Mother. There is clear and convincing evidence that Mother’s intellectual disability
as well as her mood disorders impair her ability to safely care for and parent the Children.
Further, we conclude that there is clear and convincing evidence that Mother will likely
suffer from her disability and mood disorders for the rest of her life, preventing her from
ever resuming care of the Children. Accordingly, we affirm the trial court’s termination of
Mother’s parental rights as to the ground of mental incompetence.

             3. Failure to Manifest an Ability and Willingness to Assume Custody10

      Tennessee Code Annotated section 36-1-113(g)(14) provides a ground for
termination of parental rights when

        [a] parent or guardian has failed to manifest, by act or omission, an ability
        and willingness to personally assume legal and physical custody or financial
        responsibility of the child, and placing the child in the person’s legal and
        physical custody would pose a risk of substantial harm to the physical or
        psychological welfare of the child[.]

Tenn. Code Ann. § 36-1-113(g)(14). This ground requires DCS to establish two separate
elements by clear and convincing evidence. In re Maya R., No. E2017-01634-COA-R3-
PT, 2018 WL 1629930, at *7 (Tenn. Ct. App. Apr. 4, 2018) (citation omitted). First, DCS
must prove that Mother “failed to manifest ‘an ability and willingness to personally assume
legal and physical custody or financial responsibility of the child[ren].’” Id. (quoting Tenn.
Code Ann. § 36-1-113(g)(14)).11 Second, DCS must prove that placing the Children in

        10
           Mother did not appeal the trial court’s termination of her parental rights as to this ground.
However, as discussed, supra, we must review the trial court’s findings as to each ground for termination
regardless of whether a parent challenged those findings on appeal. See In re Carrington H.,483 S.W.3d
at 525-26.
        11
           This Court is split over the proper interpretation of the first prong of Tennessee Code Annotated
Section 36-1-113(g)(14). See In re Ellie K., No. M2019-01269-COA-R3-PT, 2020 WL 1943522, at *9-11.
(Tenn. Ct. App. Apr. 23, 2020) (describing the Court’s conflicting views on the first prong of the statute).
The split concerns whether a parent must fail to manifest both an ability and willingness to assume custody
or financial responsibility or whether a parent must fail to manifest either an ability or willingness to assume
                                                    - 17 -
Mother’s legal and physical custody would “pose a risk of substantial harm to the physical
or psychological welfare of the child[ren].” Id.

        In its order terminating her parental rights, the trial court found

        . . . that there is clear and convincing evidence that [Mother] has failed to
        manifest an ability and willingness to assume legal and physical custody of
        the [C]hildren. The State of Colorado denied placement of the [C]hildren
        with [Mother]. Colorado [DHS] advised that they would not conduct another
        ICPC until [Mother] made progress on the permanency plan; she has not.

               Further, placing the [C]hildren in the custody of [Mother] would pose
        a risk of substantial harm to the physical or psychological welfare of the
        [C]hildren. [Mother] does not have a relationship with the [C]hildren; the
        [C]hildren have not lived with their mother since 2011. According to Dr.
        Brietstein, [Mother] is not equipped to meet the needs of her children; she
        has a history of physical abuse against her children, neglect of her children,
        and domestic violence in her home.

The trial court’s order regarding the first prong of this ground provides no specific factual
findings and only generally states that Mother has not made progress on the permanency
plans. As discussed, supra, there are issues in the record concerning the permanency plans
and the trial court’s findings regarding same. However, when considering the trial court’s
entire order, and upon review of the record, we conclude that DCS has met its burden as to
this ground.

       The record demonstrates that Mother’s intellectual disability and mood disorders,
discussed supra, prevent her from being able to adequately comprehend or retain
information concerning the Children’s mental health issues. Both Children suffer from
significant trauma related to their unstable childhoods, and Dyllon has considerable
behavioral problems as a result. During the pendency of this case, he spent several months
at an in-patient treatment facility to address these issues. Dyllon requires a unique and
intensive therapeutic parenting style to manage his trauma. At trial, Mother admitted she
had not spoken with any of the Children’s providers concerning their treatment plans or
their need for discipline. Mother testified that she was unaware of the Children’s current
mental health treatments, what services each child receives, and what services the Children
will require in the future. Rather than accept responsibility for her lack of knowledge,
Mother blamed Ms. Delp and other DCS caseworkers, a characteristic of her borderline

custody or financial responsibility. Compare In re Ayden S., No. M2017-01185-COA-R3-PT, 2018 WL
2447044, at *7 (Tenn. Ct. App. May 31, 2018) with In re Amynn K., No. E2017-01866-COA-R3-PT, 2018
WL 3058280, at *14 (Tenn. Ct. App. June 20, 2018). By order of June 15, 2020, the Tennessee Supreme
Court certified two questions for review on this issue of statutory interpretation involving the first prong of
Tennessee Code Annotated section 36-1-113(g)(14). See In re Nevaeh M., M2019-00313-SC-R11-PT.
                                                    - 18 -
personality disorder, testifying that Ms. Delp and DCS “don’t really let [her] know” about
the Children but that she has asked. However, upon further questioning, it was revealed
that the Children’s mental health issues and respective treatment plans were discussed
during team meetings, of which Mother had been a part. Only then did Mother
acknowledge that she was likely in the meetings and failed to recall the discussion. By her
own testimony, Mother is unable to retain important information related to the Children’s
mental health treatment so as to implement it. This is substantiated by Dr. Brietstein’s
evaluation of Mother, specifically that “her delayed memory was poor as she failed to
remember any of 3 words after a brief delay.” Mother’s poor memory directly affects her
ability to care for the Children.

        Similarly, Mother’s intellectual disability prevents her from considering and
implementing appropriate parenting decisions. As discussed, supra, Dr. Brietstein
observed that Mother has “a significant cognitive deficiency,” which “seriously limit[s]
her ability to utilize judgment and make appropriate, independent decisions with regard to
parenting and the safety of her children.” The record reflects that Mother has already
shown extremely poor parenting judgment as demonstrated by her alarming response to
Alexia’s suicide threat, discussed supra. Mother’s behavior during one visit with the
Children also demonstrated Mother’s poor parental judgment. Ms. Gilbert, the supervisor
who oversaw therapeutic visitation between Mother and the Children, and Ms. Delp both
testified concerning Mother’s visit with the Children where Mother failed to adequately
supervise the Children at a mall playground. Ms. Delp testified that she and Ms. Gilbert
were forced to intervene several times because the Children were running around and
knocking down smaller children in the playground. According to Ms. Delp, Mother
complained that Ms. Delp and Ms. Gilbert were “not allowing [the Children] to have any
fun.” Mother’s poor judgment was further exemplified during this visit when she refused
to provide the Children with an adequate meal, despite the visit lasting through dinner time.

       The record clearly demonstrates that Mother’s intellectual incapacity also prevents
her from manifesting an ability to assume financial responsibility for the Children. See
Tenn. Code Ann. § 36-1-113(g)(14). According to the record, Mother cannot provide for
herself financially as she requires government benefits and assistance from her Colorado
providers to maintain a stable lifestyle. As discussed, supra, because Mother cannot count
money, she requires a payee to manage her finances, and she acknowledges that she needs
one. We fail to see how Mother could assume financial responsibility for two children
when she is unable to assume financial responsibility for herself.

       Even allowing for Mother’s intellectual disability and mental disorders, Mother’s
behavior throughout the proceeding and during her visits demonstrates that, while Mother
is unable to care for the Children, she is also unwilling. Colorado DHS denied the ICPC
placement of the Children with Mother, in part because she lived in a two-bedroom
apartment with two other children. Colorado DHS was concerned that Mother’s apartment
could not reasonably accommodate two more children. Despite being aware that this was
                                            - 19 -
a partial reason for denial of placement, Mother moved to another two-bedroom apartment.
Mother clearly has the ability to secure housing. However, she has chosen not to obtain
appropriate housing for additional children.

        Similarly, Mother has demonstrated a general unwillingness to develop a genuine
bond with the Children. Despite DCS providing Mother with bus fare and lodging
whenever she desired to visit the Children, Mother only traveled to Tennessee twice during
the three years this matter was pending. Further, during the visits, Mother showed a general
unwillingness to engage with both Children. Ms. Gilbert testified that, in 2018, during
Mother’s first visit with the Children in over seven years, Mother played on her cell phone
the majority of the time and left after 45 minutes. According to Ms. Gilbert, on subsequent
visits, Mother interacted with Aaliya but ignored and failed to engage with Dyllon. Ms.
Gilbert testified that she never saw Mother interact with Dyllon in a “loving, positive way.”
In Mother’s visit with the Children at a mall, discussed supra, Mother refused to play with
the Children in the play area, instead telling Ms. Gilbert she wanted to walk around the
mall to shop for herself. At a subsequent visit to a park, Mother brought toys for the
Children to play with, but she refused to play with the toys and interact with the Children.
Even with Mother’s diminished mental capacity and mental disorders, she could have
engaged the Children in activities, but she chose not to. Mother’s actions have not
demonstrated that she is willing to assume custody of the Children. In re Jonathan M.,
No. E2018-00484-COA-R3-PT, 2018 WL 5310750, at *5 (Tenn. Ct. App. Oct. 26, 2018)
(“When evaluating willingness, we look for more than mere words.”) (citing In re Keilyn
O., No. M2017-02386-COA-R3-PT, 2018 WL 3208151, at *8 (Tenn. Ct. App. June 28,
2018) (“Although Mother testified that she was both willing and able, her actions proved
otherwise.”); In re Amynn K., 2018 WL 3058280, at *15 (“We recognize that Father has
repeatedly verbalized his willingness to assume custody of the Child. However, Father’s
actions, including his continued criminal activity and his failure to financially support the
Child, raise doubt as to Father’s actual willingness to assume custody or financial
responsibility for the Child.”)).

        Finally, as discussed, supra, the record clearly shows that Mother has trouble
addressing her own mental health issues, even denying that she suffers from mental health
disorders. Placing the Children, who have significant mental health concerns of their own,
in Mother’s care would be a serious detriment to the Children and pose a risk of substantial
harm to both their physical and psychological welfare. Accordingly, we conclude there is
clear and convincing evidence to affirm the trial court’s termination of Mother’s parental
rights on the ground of failure to manifest an ability and willingness to assume custody of
the Children.

                                     C. Best Interest

       When at least one ground for termination of parental rights has been established, the
petitioner must then prove, by clear and convincing evidence, that termination of the
                                          - 20 -
parent’s rights is in the child’s best interest. In re Bernard T., 319 S.W.3d at 606 (citing
In re Adoption of A.M.H., 215 S.W.3d at 809).

        As the Tennessee Supreme Court explained:

       Facts considered in the best interest analysis must be proven by “a
       preponderance of the evidence, not by clear and convincing evidence.” In
       re Kaliyah S., [455 S.W.3d 533, 555 (Tenn. 2015)] (citing In re Audrey S.,
       [182 S.W.3d 838, 861 (Tenn. Ct. App. 2005)]). “After making the
       underlying factual findings, the trial court should then consider the combined
       weight of those facts to determine whether they amount to clear and
       convincing evidence that termination is in the child’s best interest[s].” Id.
       When considering these statutory factors, courts must remember that “[t]he
       child’s best interests [are] viewed from the child’s, rather than the parent’s,
       perspective.” In re Audrey S., 182 S.W.3d at 878. Indeed, “[a] focus on the
       perspective of the child is the common theme” evident in all of the statutory
       factors. Id. “[W]hen the best interests of the child and those of the adults
       are in conflict, such conflict shall always be resolved to favor the rights and
       the best interests of the child. . . .” Tenn. Code Ann. § 36-1-101(d)(2017).

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017).

       The Tennessee Legislature has codified certain factors that courts should consider
in ascertaining the best interest of the child in a termination of parental rights case. As is
relevant to this appeal, these factors include, but are not limited to, the following:

       (1) Whether the parent or guardian has made such an adjustment of
       circumstance, conduct, or conditions as to make it safe and in the child’s best
       interest to be in the home of the parent or guardian;

       (2) Whether the parent or guardian has failed to effect a lasting adjustment
       after reasonable efforts by available social services agencies for such
       duration of time that lasting adjustment does not reasonably appear possible;

       (3) Whether the parent or guardian has maintained regular visitation or other
       contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

                                            - 21 -
       (6) Whether the parent or guardian, or other person residing with the parent
       or guardian, has shown brutality, physical, sexual, emotional or
       psychological abuse, or neglect toward the child, or another child or adult in
       the family or household;

                                             ***

       (8) Whether the parent’s or guardian’s mental and/or emotional status would
       be detrimental to the child or prevent the parent or guardian from effectively
       providing safe and stable care and supervision for the child . . . .

Tenn. Code Ann. § 36-1-113(i). This Court has noted that “this list [of factors] is not
exhaustive, and the statute does not require a trial court to find the existence of each
enumerated factor before it may conclude that terminating a parent’s rights is in the best
interest of a child.” In re M.A.R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005), perm. app.
denied (Tenn. Nov. 21, 2005). Depending on the circumstances of an individual case, the
consideration of a single factor or other facts outside the enumerated, statutory factors may
dictate the outcome of the best interest analysis. In re Audrey S., 182 S.W.3d at 877. As
explained by this Court:

       Ascertaining a child’s best interests . . . does not call for a rote examination
       of each of Tenn. Code Ann. § 36-1-113(i)’s nine factors and then a
       determination of whether the sum of the factors tips in favor of or against the
       parent. The relevancy and weight to be given each factor depends on the
       unique facts of each case. Thus, depending upon the circumstances of a
       particular child and a particular parent, the consideration of one factor may
       very well dictate the outcome of the analysis.

White v. Moody, 171 S.W.3d 187, 194 (Tenn. Ct. App. 1994).

        In its order terminating Mother’s parental rights, the trial court enumerated findings
that supported the majority of the best interest factors. Concerning factors one and two,
the trial court found that

       [Mother] has failed to make an adjustment in her circumstances that would
       make it safe for the [C]hildren to go to her home. Perhaps, [Mother] is unable
       to change her circumstances due to her disability, but it is clear, it is not in
       the [C]hildren’s best interest to reside with her. DCS and the service
       providers have assisted [Mother] to address the issues that lead to the
       removal of the [C]hildren, or prevented their placement with her, but
       [Mother] has not made efforts of her own to remedy the conditions that
       prevent placement with her . . . .

                                            - 22 -
We agree. As discussed, supra, Mother failed to obtain suitable housing for herself, Alexia
and the Children. Further, despite the social services Mother receives, she is still barely
able to function and care for herself and Alexia, let alone two more children. Additionally,
Mother’s diagnoses of an intellectual disability and mood disorders will be lifelong
struggles for her that cannot be overcome with social services.

       Concerning factors three and four, the trial court found that

       [t]he [C]hildren have been in the custody of DCS for twenty months,
       [Mother] had not seen the [C]hildren at all between 2011 and 2018. [Mother]
       does not have a relationship with these [C]hildren. The [C]hildren are placed
       together in a home with their half siblings. Although the [c]ourt does not
       find the ground of abandonment for failure to visit, the [c]ourt does find that
       [Mother]’s limited visitation with the [C]hildren has resulted in a situation
       where she does not know the needs of her [C]hildren and her [C]hildren lack
       a bond with her.

The record supports these findings. Mother admitted that she had not visited the Children
from 2011 to 2018. Even after DCS obtained custody over the Children, Mother only
traveled to Tennessee twice in three years to visit. Ms. McGill, the therapist providing
Comprehensive Child and Family Treatment for the Children in the foster home, testified
that the Children do not have an attachment to Mother. This is unsurprising as the Children
left her care when they were only one-and-a-half and two-and-a-half years old, and have
only interacted with Mother a handful of times since. Ms. McGill testified that the Children
have an attachment to “the idea of [a] [m]other, but not necessarily a true, genuine,
authentic love or attachment to the . . . specific person.” This is substantiated by Ms. Delp’s
testimony that after visits with Mother, the Children never seemed upset that she was
leaving. According to Ms. Delp, “[i]t was just, ‘Bye; see you tomorrow.’ There [were] no
tears . . . not what you would expect from a normal goodbye after a family visit.” In her
testimony, Mother agreed that it was difficult to build a bond with the Children when she
had only seen them a few times in the past several years.

       Regarding factor five, the trial court found that

       [t]he foster parents have provided a safe and stable home for the [C]hildren
       and they are doing well in their placement. Although the foster parents have
       not fully decided on whether they are willing to adopt, the [c]ourt finds that
       removal of the [C]hildren from that home would be detrimental to them
       psychologically and medically.

We agree, and there is overwhelming evidence in the record to support this factor. Ms.
McGill testified that both Children suffer from attachment-related trauma as well as trauma
related to early childhood maltreatment. She explained that the Children “need stability, a
                                            - 23 -
sense of safety and consistency in their lives in order to heal,” and that they are receiving
that stability and support in their foster home. Regarding their current foster home
placement, Ms. McGill testified that the foster parents “are very open and receptive to the
type of work needed to help heal that attachment-related trauma, to give [the Children] a
corrective experience so that they can, essentially, rewire and learn skills to feel safe within
a parent/child relationship.” According to Ms. McGill, the Children have a genuine
attachment with their foster mother and reach out to her to have their emotional needs met.
Importantly, Ms. McGill cautioned that “a disruption [in the Children’s placement] could
also disrupt their treatment process and the attachments that they’re forming now.” To
remove these Children from the only stable home they have ever known would likely cause
them severe emotional and physical distress.

       As to the remaining factors, the trial court found that

       [Mother] does not have a safe home due to her unstable mental health. The
       State of Colorado has not approved placement of the [C]hildren with
       [Mother] and [Mother] has not made efforts to change that assessment.

As discussed at length, supra, Mother’s intellectual disability and her mood disorders
prevent her from being able to provide the Children with a safe and stable environment.
Placing the Children in Mother’s care would almost certainly have a detrimental effect on
the Children’s physical, emotional, and psychological wellbeing. For these reasons, we
conclude there is clear and convincing evidence that termination of Mother’s parental
rights is in the Children’s best interests.

                                       V. Conclusion

        For the foregoing reasons, we reverse the trial court’s termination of Appellant’s
parental rights on the ground of substantial noncompliance with the permanency plan. We
affirm the trial court’s denial of Appellant’s motion for continuance, its termination of
Appellant’s parental rights on all other grounds, and on its finding that termination of
Appellant’s parental rights is in the Children’s best interests. The case is remanded for
such further proceedings as may be necessary and are consistent with this opinion. Costs
of the appeal are assessed to the Appellant, Cherish M. Because Cherish M. is proceeding
in forma pauperis in this appeal, execution for costs may issue if necessary.


                                                      _________________________________
                                                      KENNY ARMSTRONG, JUDGE




                                             - 24 -